DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               F.B., a child,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2045

                              [April 15, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Darren Steele, Judge; L.T. Case No. 432020CJ000084A.

  Crystal J. Marsh of Marsh Law Firm, P.A., Stuart, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.